Exhibit 10.1

SUBSCRIPTION AGREEMENT


Calpian, Inc.
500 N Akard St.
Dallas, TX 75201


Ladies and Gentlemen:
 
1.          Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Calpian, Inc., a Texas
corporation (the “Company”) the number of units (the “Units”) set forth on the
signature page hereto at a purchase price of $1.00 per Unit (the “Share Price”),
for the aggregate subscription price set forth on the signature page hereto (the
“Purchase Price”).  Each Unit consists of (i) one share of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), and (ii) a 5 year
warrant in the form attached hereto as Exhibit B (each, a “Warrant” and
collectively, the “Warrants”) to purchase one fifth (1/5) of one share of Common
Stock at an exercise price of $1.25 per share.  The minimum investment is
$15,000.  If this subscription is accepted, the Company will signify such
acceptance by executing counterparts of this Subscription Agreement and causing
one such mutually executed counterpart to be returned to the undersigned.
 
2.          This subscription is submitted to you in accordance with and subject
to the terms and conditions described in this Subscription Agreement, including
all attachments, schedules and exhibits hereto (the “Subscription Agreement”),
relating to the offering (the “Offering”) by the Company of a minimum of
5,000,000 Units ($5,000,000) (“Minimum  Offering  Amount”), and up to a maximum
of  10,000,000 Units ($10,000,000) (or such greater amount as may be determined
by agreement of the Company and the Placement Agent, “Maximum Offering
Amount”).  National Securities Corporation has been engaged as placement agent
in connection with the Offering (the “Placement Agent”).
 
3.          Payment.  The undersigned shall cause the Purchase Price to be
deposited in the escrow account (the “Escrow Account”) of Signature Bank, (the
“Escrow Agent”), as escrow agent for the Company, as follows:
 
(a)           by check or money order made payable to the order of, or endorsed
to the order of, “Signature Bank, as Escrow Agent for Calpian, Inc.”, and
delivered to (i) the Placement Agent at the following address:  Investment
Banking Department, National Securities Corporation, 410 Park Ave., 14th Floor,
New York, NY 10022; or (ii) the Company at the following address:  Calpian,
Inc., Attn: Harold Montgomery, CEO, 500 N Akard Street, Dallas, TX 75201; or
 
(b)           by wire transer of immediately available funds to:
 
Signature Bank,
261 Madison Avenue
New York, NY 10016
ABA No. 026013576 for credit to Signature Bank, as Escrow Agent for Calpian
Account No. 


 
 

--------------------------------------------------------------------------------

 
 
The Escrow Account is a non-interest-bearing account.  Funds deposited in the
Escrow Account will be held for the Purchaser's benefit, and will be returned
promptly, without interest or offset, if (i) this Subscription Agreement is not
accepted by the Company, (ii) the Offering is terminated without the Company
withdrawing the undersigned’s proceeds from the Escrow Account, or (iii) the
Minimum Offering Amount is not sold.  All payments delivered to the Placement
Agent or the Company shall be deposited in the Escrow Account of the Escrow
Agent as soon as practicable after receipt thereof.  Together with the
undersigned’s payment of the Purchase Price, the undersigned is delivering a
properly completed and executed Omnibus Signature Page in the form attached
hereto as Exhibit A.  The Omnibus Signature Page will serve as the signature
page to this Subscription Agreement and the Registration Rights Agreement, the
form of which is attached hereto as Exhibit C (the “Registration Rights
Agreement”).
 
4.          Closing.
 
(a)           First Closing.  Following the Company’s receipt of subscriptions
for Units worth at least the Minimum Offering Amount, a closing will occur to
effect the purchase and sale of such Units (the “First Closing”).
 
(b)           Subsequent
Closings.                                            The Company and the
Placement Agent may continue to offer and accept subscriptions for the Units and
conduct additional closings (each, a “Subsequent Closing”) for the sale of such
Units after the First Closing and until the termination of the Offering.  Unless
earlier terminated by agreement of the Company and the Placement Agent, this
Offering will continue until May 27, 2014.  There may be more than one
Subsequent Closing; provided, however, that the final Subsequent Closing shall
take place no later than May 27, 2014. The date of any subsequent closing is
referred to as a “Subsequent Closing Date.”  Notwithstanding the foregoing, no
more than the Maximum Amount of Units will be sold at the First Closing and all
Subsequent Closings.
 
The First Closing and any applicable Subsequent Closings are each referred to in
this Subscription Agreement as a “Closing.”  The First Closing Date and any
Subsequent Closing Dates are sometimes referred to herein as a “Closing Date.”
 
(c)           Closing Deliveries.  At or within 3 business days of each Closing,
the Company shall deliver to the Placement Agent (on behalf of the Purchasers)
against delivery by the Purchasers of the Purchase Price (as provided above)
duly executed certificates representing the Common Stock and the Warrants.
 
(d)           Placement Agent Closing Conditions.  In addition to the receipt of
the Minimum Offering Amount in the Escrow Account in cleared funds, the First
Closing is conditioned upon the the Company’s delivery to the Placement Agent of
(i) an opinion or opinions from counsel for the Company in a form reasonably
satisfactory to the Placement Agent and (ii) a certification by the Company, in
a form reasonably satisfactory to the Placement Agent, concerning the use of the
proceeds of the Offering, each of which may be waived at the exclusive
discretion of the Placement Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Acceptance of Subscription. The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept or reject
this or any other subscription for Units, in whole or in part.  The Company
shall have no obligation hereunder until the Company shall execute and deliver
to the Purchaser an executed copy of this Subscription Agreement.  If this
subscription is rejected in whole, the Offering of Units is terminated or the
Offering Amount is not raised, all funds received from the Purchaser will be
returned without interest or offset, and this Subscription Agreement shall
thereafter be of no further force or effect.  If this subscription is rejected
in part, the funds for the rejected portion of this subscription will be
returned without interest or offset, and this Subscription Agreement will
continue in full force and effect to the extent this subscription was accepted.
 
6.           Representations and Warranties of the Purchaser.
 
The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:
 
(a)       None of the shares of Common Stock or the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) offered pursuant
to the Subscription Agreement are registered under the Securities Act of 1933,
as amended (the “Securities Act”), or any state securities laws.  The Purchaser
understands that the offering and sale of the Units is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(2) thereof
and the provisions of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) thereunder, based, in
part, upon the representations, warranties and agreements of the Purchaser
contained in this Subscription Agreement;
 
(b)      Prior to the execution of this Subscription Agreement, the Purchaser
and the Purchaser's attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, the “Advisers”), have received the Subscription
Agreement and all other documents requested by the Purchaser, have carefully
reviewed them and understand the information contained therein;
 
(c)           All documents, records, and books pertaining to the investment in
the Units (including, without limitation, the Subscription Agreement) have been
made available for inspection by such Purchaser and its Advisers, if any;
 
(d)      In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should  be  aware that it  will be  required
to  bear the  financial risks  of  this investment for an indefinite period of
time
 
(e)       The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company
concerning  the  offering  of  the  Units  and  the  business,  financial  condition  and  results  of
operations of the Company, and all such questions have been answered to the full
satisfaction of the Purchaser and its Advisers, if any;
 
 
 

--------------------------------------------------------------------------------

 
 
(f)        In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the Subscription Agreement;
 
(g)       The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;
 
(h)       The Purchaser has taken no action that would give rise to any claim by
any person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent or as otherwise
described in the Subscription Agreement);
 
(i)        The  Purchaser,  together  with  its  Advisers,  if  any,  has  such  knowledge  and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Units and the Company and to make an informed investment
decision with respect thereto;
 
(j)        The Purchaser is not relying on the Company and the Placement Agent
or any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers;
 
(k)       The Purchaser is acquiring the Units solely for such Purchaser's own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part.  The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Units, the shares of Common Stock, the Warrants or the Warrant
Shares, and the Purchaser has no plans to enter into any such agreement or
arrangement;
 
(l)        The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company's stock
books.   Appropriate notations will be made in the Company's stock books to the
effect that the securities included in the Units have not been registered under
the Securities Act or applicable state securities laws.  Stop transfer
instructions will be placed with the transfer agent of the Units.  The Company
has agreed that purchasers of the Units will have, with respect to the shares of
Common Stock and the Warrant Shares, the registration rights described in the
Registration Rights Agreement.  Notwithstanding such registration rights, there
can be no assurance that there will be any market for resale of the Units, the
Common Stock, the Warrants or the Warrant Shares, nor can there be any assurance
that such securities will be freely transferable at any time in the foreseeable
future;
 
 
 

--------------------------------------------------------------------------------

 
 
(m)      THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL
 
(n)       The Purchaser is aware that an investment in the Units is high risk,
involving a number of very significant risks;
 
(o)       The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D and as set forth on the Accredited Investor Certification contained
herein;
 
(p)       The Purchaser (i) if a natural person, represents that the Purchaser
has reached the age of 21 and has full power and authority to execute and
deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;
 
 
 

--------------------------------------------------------------------------------

 
 
(q)       The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
Subscription Agreement and all documents received or reviewed in connection with
the purchase of the Units and have had the opportunity to have representatives
of the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of the Company deemed relevant by the Purchaser
or the Advisers, if any, and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any;
 
(r)       Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability  of  an  exemption from registration under federal
and state securities laws in connection with the offering of securities as
described in the Subscription Agreement.  The Purchaser further represents and
warrants that it will notify and supply corrective information to the Company
and the Placement Agent immediately upon the occurrence of any change therein
occurring prior to the Company's issuance of the securities contained in the
Units;
 
(s)       The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities.  The Purchaser is
knowledgeable about investment considerations in companies with limited
operating histories.  The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should
occur.   The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Units will not cause such commitment to
become excessive. The investment is a suitable one for the Purchaser;
 
(t)        The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;
 
 
 

--------------------------------------------------------------------------------

 
 
(u)       The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Subscription Agreement were prepared
by the Company in good faith but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed by the Company and
should not be relied upon;
 
(v)       Within five (5) days after receipt of a request from the Company or
the Placement Agent, the Purchaser will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and ordinances to which the Company, or the Placement Agent is subject;
 
(w)      The Purchaser's substantive relationship with the Placement Agent or
subagent through which the Purchaser is subscribing for Units predates the
Placement Agent's or such subagent's contact with the Purchaser regarding an
investment in the Units;
 
(x)       (For ERISA  plans  only)        The  fiduciary of  the  ERISA plan
(the  “Plan”) represents that such fiduciary has been informed of and
understands the Company’s investment objectives, policies and strategies, and
that the decision to invest “plan assets” (as such term is defined in ERISA) in
the Company is consistent with the provisions of ERISA that require
diversification of plan assets and impose other fiduciary responsibilities.  The
Purchaser fiduciary or Plan (a) is responsible for the decision to invest in the
Company; (b) is independent of the Company or any of its affiliates; (c) is
qualified to make such investment decision; and (d) in making such decision, the
Purchaser fiduciary or Plan has not relied primarily on any advice or
recommendation of the Company or any of its affiliates;
 
(y)      The Purchaser
should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following representations.
The Purchaser represents that the amounts invested by it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be found on the
OFAC  website  at  <http://www.treas.gov/ofac>.    In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists;
 
(z)       To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person  having a  beneficial interest in  the
Purchaser; or  (4)  any person  for  whom  the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.   The Purchaser acknowledges that the Company may not accept any
amounts from a prospective investor if such prospective investor cannot make the
representation set forth in the preceding paragraph.  The Purchaser agrees to
promptly notify the Company and the Placement Agent should the Purchaser become
aware of any change in the information set forth in these representations.  The
Purchaser understands and acknowledges that, by law, the Company may be
obligated to “freeze the account” of the Purchaser, either by prohibiting
additional subscriptions from the Purchaser, declining any redemption requests
and/or segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;
 
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions
and embargo programs
 
 
 

--------------------------------------------------------------------------------

 
 
(aa)     To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person  having a  beneficial interest in  the
Purchaser; or  (4)  any person  for  whom  the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and
 
(bb)     If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.
 
7.           Representations by the Company.
 
The Company hereby represents and warrants to the Purchaser as follows:
 
1 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
2 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.


3 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on
behalf of the senior foreign political figure.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Organization.  The Company is a company duly organized and validly
existing under the Laws of the State of Texas and has the requisite corporate
power and authority to carry on its business as it is now being conducted.  The
Company is in good
 standing under the Laws of Texas.
 
(b)           Due Authorization; Enforceability.  The Company has all right,
corporate power and authority to enter into, execute and deliver this
Subscription Agreement and the Registration Rights Agreement.  The execution and
delivery by the Company of this Subscription Agreement and the Registration
Rights Agreement and the compliance by the Company with each of the provisions
of this Subscription Agreement and the Registration Rights Agreement are within
the corporate power and authority of the Company and have been duly authorized
by all requisite corporate and other action of the Company.  This Subscription
Agreement and the Registration Rights Agreement have been duly and validly
executed and delivered by the Company, and this Subscription Agreement and the
Registration Rights Agreement constitute legal, valid and binding agreements of
the Company, enforceable against the Company in accordance with their respective
terms, except as such enforcement is limited by bankruptcy, insolvency and other
similar Laws affecting the enforcement of creditors’ rights generally and for
limitation imposed by general principles of equity, regardless of whether
enforcement is sought at law or in equity and insofar as indemnification and
contribution provisions may be limited by applicable Law.
 
(c)           Subsidiaries.  Except as set forth in the SEC Reports, the Company
does not own any securities or other interests in any corporation or other
Person having the power to elect a majority of that corporation’s or other
Person’s board of directors or similar governing body, or otherwise having the
power to direct the business and policies of that corporation or other
Person.  “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 


 
(d)           Capitalization.
 
(i)           As of March 7, 2014, before giving effect to the transactions
contemplated hereby, the authorized capital of the Company consists of (i)
1,000,000 shares of preferred stock, of which 1,500 shares of series C preferred
stock are issued and outstanding and (ii) 200,000,000 shares of Common Stock, of
which 29,589,478 are issued and outstanding.  All of the outstanding equity
securities of the Company have been duly authorized and validly issued and are
fully paid and non-assessable.
 
(ii)           Except as set forth in the SEC Reports, as defined below, there
are no (i) outstanding subscriptions, warrants, options, calls, rights of first
offer, rights of first refusal, tag along rights, drag along rights,
subscription rights, conversion rights, exchange rights, or commitments or
rights of any character relating to or entitling any Person to purchase or
otherwise acquire any equity securities of the Company or requiring the Company
to issue or sell any equity securities, (ii) obligations or securities
convertible into or exchangeable for shares of any equity securities of the
Company or any commitments of any character relating to or entitling any Person
to purchase or otherwise acquire any such obligations or securities, (iii)
statutory preemptive rights or preemptive rights granted under the
organizational documents of the Company, or (iv) stock appreciation rights,
phantom stock, profit participation, or other similar rights with respect to the
Company.  There are no stockholder agreements, voting trusts, proxies or other
agreements, instruments or understandings with respect to the purchase, sale,
transfer or voting of the outstanding shares of equity securities of the
Company.  There are no commitments under which the Company is obligated to
repurchase, redeem, retire or otherwise acquire any equity securities of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           The Units, when issued and delivered in accordance with the
terms of this Subscription Agreement, will be duly authorized and validly issued
and outstanding, fully paid and non-assessable (in jurisdictions where such
concept is recognized), free and clear of any and all encumbrances and not
subject to the preemptive or other similar rights of any shareholders of the
Company, other than restrictions imposed by applicable securities Laws,
including, but not limited to, the Texas Statutes, and as set forth in the
Registration Rights Agreement.
 
(iv)           The Common Stock issuable upon the exercise of the Warrants will
have been validly reserved for issuance, and when issued, will be duly
authorized, fully paid and non-assessable (in jurisdictions where such concept
is recognized), free and clear of any and all encumbrances and not subject to
the preemptive or other similar rights of any shareholders of the Company, other
than restrictions imposed by applicable securities laws, including, but not
limited to, the Texas Statutes, and as set forth in the Registration Rights
Agreement.
 
(e)           SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act of 1933, as amended (the “Securities Act”) and the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) and when filed, each SEC Report was in compliance in all material
respects with the requirements of its report form, the Exchange Act and the
Securities Act.  All proxy statements, reports, registration statements,
schedules, forms and other documents required to be filed with the SEC by the
Company under the Exchange Act and the Securities Act after the date hereof
through the relevant Closing Date will, if and when filed, be in compliance in
all material respects with the requirements of its respective report form, the
Exchange Act and the Securities Act and will not, at the time they are filed or
declared effective, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading; provided, however, that any failure by the Company to file any proxy
statement, report, registration statement, schedule, form and other documents
shall not constitute a breach of this Section 7.
 
(f)           Litigation.  Except as set forth in the SEC Reports, there is no
claim, action, suit, investigation or proceeding (“Litigation”) pending or, to
the Company’s knowledge, threatened before any court, arbitrator or other
governmental entity.  Except as disclosed in the SEC Reports, the Company is not
in default under or in breach of any order, judgment, injunction or decree of
any court, arbitrator or other governmental entity.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           No Conflicts or Violation; Consents and Approvals.  Neither the
execution, delivery or performance by the Company of this Subscription Agreement
or the Registration Rights Agreement, nor the consummation of the transactions
contemplated hereby or under the Registration Rights Agreements will:
 
(i) conflict with, or result in a breach or a violation of, any provision of the
organizational documents of the Company  and (ii) constitute a breach, violation
or default, or give rise to any right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
under any (1) law applicable to or binding on the Company or (2) provision of
any commitment to which the Company is a party, except in the case of clause
(a)(ii)(2), where such conflict, breach, violation or default would not result
in a Material Adverse Change. “Material Adverse Change” means any material
adverse change on the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its subsidiaries, taken as a whole; and
 
(ii)           apart from the filing of a Form D with the Securities and
Exchange Commission (“SEC”) after the issuance of the Units and the Company’s
obligations pursuant to the Registration Rights Agreement, require the Company
to make or obtain the consent, waiver, agreement, approval, permit or
authorization of, or declaration, filing, notice or registration to or with, or
assignment by, any governmental entity or any Person that is not a governmental
entity (including any party to any commitment to which the Company is a party
to), except in the case of clause (b), where the failure to obtain consent would
not result in a Material Adverse Change.
 
(h)           Compliance.  Neither the Company nor its subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company under), nor has the Company or its subsidiaries received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental authority,
and (iii) is in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Change.
 
(i)           Transactions With Affiliates and Employees.  None of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or its subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $500,000 other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option, restricted stock or other
compensation-related agreements under any equity plan of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 6, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.
 
(k)           Investment Company.  The Company is not, and immediately after
receipt of payment for the Units, and for so long as any Purchaser holds any
Units, will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.  The Company
is not controlled by an “investment company” and shall not take any actions that
would cause the Company to be controlled by an “investment company”.
 
(l)           Registration Rights. Except as disclosed in the SEC Reports or in
any exhibit thereto, other than each of the Purchasers pursuant to the
Registration Rights Agreement, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.
 
(m)           Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12 (b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  Except as described in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any trading market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such trading market.
 
(n)           No Payment of Transfer Taxes.  No transfer, documentary, stamp,
sales, use and other taxes have been or will be required or imposed by reason
of, the transfer of the Units to the Purchasers.
 
(o)           Office of Foreign Assets Control.  Neither the Company nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department.  “Affiliate” means any
Person that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with a Person, as such terms are
used in and construed under Rule 144 under the Securities Act.
 
(p)           Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
 
 

--------------------------------------------------------------------------------

 
 
8.             (a)           Favored Nations Provision.  If the Company shall,
at any time or from time to time after the Effective Date (as defined in the
Warrant) but prior to the one-year anniversary of the Effective Date, issue or
sell Additional Shares of Common Stock, as defined below, without consideration
or for consideration per share less than the Share Price (such issuance or sale,
an “Adjustment Event”), then immediately upon the occurrence of such Adjustment
Event, the Share Price in effect immediately prior to such Adjustment Event
shall be deemed to be reduced (and in no event increased) to a Share Price
(“Deemed Share Price”) equal to the quotient obtained by dividing:


(i) the sum of (A) the product obtained by multiplying the fully diluted Common
Stock Outstanding immediately prior to such issuance or sale (or deemed issuance
or sale) of Additional Shares of Common Stock by the Share Price then in effect
plus (B) the aggregate consideration, if any, received by the Company upon such
issuance or sale (or deemed issuance or sale) of Additional Shares of Common
Stock; by
 
(ii) the sum of (A) the fully diluted Common Stock Outstanding immediately prior
to such issuance or sale (or deemed issuance or sale) of Additional Shares of
Common Stock plus (B) the aggregate number of shares of Common Stock issued or
sold (or deemed issued or sold) by the Company in such issuance or sale of (or
deemed issuance or sale) Additional Shares of Common Stock.
 
(b) Number of Additonal Shares To Be Issued Pursuant to a Deemed Share Price.
Upon the occurrence of any Adjustment Event, the Company shall issue to the
Purchaser a number of additional shares of Common Stock equal to the quotient,
obtained below, minus the number of shares of Common Stock originally issued to
the Purchaser upon payment of the Purchase Price and beneficially owned by the
Purchaser:
 
(i) the product of (A) the  Share Price in effect immediately prior to any such
adjustment multiplied by (B) the number of shares of Common Stock originally
issued to the Purchaser upon Payment of the Purchase Price and beneficially
owned the Purchaser immediately prior to any such adjustment; by dividing
 
(ii) the Deemed Share Price.
 
(f) Exceptions To Adjustment Upon Issuance of Common Stock. Anything herein to
the contrary notwithstanding, an Excluded Issuance, as defined below, shall not
be deemed an Adjustment Event.  For purposes of this Warrant  “Additional Shares
of Common Stock” shall mean all shares of Common Stock issued or sold by the
Company after the Effective Date (including without limitation any shares of
Common Stock issuable upon conversion or exchange of any convertible securities
or upon exercise of any option or warrant, on an as-converted basis), other than
Excluded Issuances.  An “Excluded Issuance” is any issuance or sale (or deemed
issuance or sale) by the Company after the First Closing of: (a) any securities
issued or issuable by the Company pursuant to or in connection with this
Subscription Agreement; (b) up to an aggregate of 3,000,000 shares of Common
Stock (as such number of shares is equitably adjusted for subsequent stock
splits, stock combinations, stock dividends and recapitalizations) issued
directly or upon the exercise of Options to directors, officers, employees, or
consultants of the Company in connection with their service as directors of the
Company, their employment by the Company or their retention as consultants by
the Company, in each case authorized by the Board and issued pursuant to the
Company's 2011 Equity Incentive Plan (including all such shares of Common Stock
and Options outstanding on the Effective Date); (c) shares of Common Stock
issued upon the conversion or exercise of Options (other than Options covered by
clause (b) above) or convertible securities issued prior to the First Closing,
provided that such securities are not amended after the date hereof to increase
the number of shares of Common Stock issuable thereunder or to lower the
exercise or conversion price thereof;  (d) shares of Common Stock issued or
issuable by reason of a dividend, stock split, split-up or other distribution on
shares of Common Stock that is covered by Sections 3(a)(i) through 3(a)(iii) of
the Warrant; securities  issued  pursuant  to  acquisitions  or strategic
transactions approved by a majority of disinterested directors of the Company,
provided that any such issuance shall only be to a person which is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities for the purpose of raising capital or to
an entity whose business is investing in or selling securities and (e)
securities issued to financial institutions, institutional investors or lessors
in connection with credit arrangements, equipment financings or similar
transactions approved by a majority of disinterested directors of the Company,
but shall not include a transaction in which the Company is issuing securities
for the purpose of raising capital or to an entity whose business is investing
in or selling securities.
 
 
 

--------------------------------------------------------------------------------

 
 
9.          Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company and the Placement Agent, and their respective officers,
directors, employees, agents, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Subscription Agreement.
 
10.          Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.   If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
11.          Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.
 
12.          Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 12).  Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.
 
13.          Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the  shares  of  Common
Stock  or  the  Warrants shall  be  made  only  in  accordance with  all
applicable laws.
 
14.          Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts to be wholly- performed within said State.
 
15.          Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:
 
(a)           Arbitration is final and binding on the parties.
 
(b)          The parties are waiving their right to seek remedies in court,
including the right to a jury trial.
 
(c)          Pre-arbitration discovery is generally more limited and different
from court proceedings.
 
(d)          The arbitrator's award is not required to include factual findings
or legal reasoning and any party's right to appeal or to seek modification of
rulings by arbitrators is strictly limited.
 
(e)          The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.
 
(f)          All controversies which may arise between the parties concerning
this Subscription Agreement shall be determined by arbitration pursuant to the
rules then pertaining to the Financial Industry Regulatory Authority, Inc.
(“FINRA”) in New York City, New York. Judgment on any award of any such
arbitration may be entered in the Supreme Court of the State of New York or in
any other court having jurisdiction of the person or persons against whom such
award is rendered.  Any notice of such arbitration or for the confirmation of
any award in any arbitration shall be sufficient if given in accordance with the
provisions of this Agreement. The parties agree that the determination of the
arbitrators shall be binding and conclusive upon them.
 
 
 

--------------------------------------------------------------------------------

 
 
16.          Blue Sky Qualification.  The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws.  The Company shall file such notices and related
documents as necessary to permit the Units to be sold without registration under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification).
 
17.          Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
18.          Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence.   The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or The Company or for the benefit of any other person
or persons, or misuse in any way, any confidential information of the Company or
The Company, including any scientific, technical, trade or business secrets of
the Company or The Company and any scientific, technical, trade or business
materials that are treated by the Company or The Company as confidential or
proprietary, including, but not limited to, ideas,
discoveries,  inventions,  developments  and  improvements  belonging  to  the  Company  or
The Company and confidential information obtained by or given to the Company or
The Company about or belonging to third parties.
 
19.          Miscellaneous.
 
(a)       This Subscription Agreement, together with the Registration Rights
Agreement, constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof.   The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.
 
(b)       The representations and warranties of the Company and the Purchaser
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the shares of Common Stock and Warrants contained in the
Units.
 
(c)       Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)       This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
(e)       Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.
 
(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.
 
(g)           The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.
 
20.          Omnibus Signature Page.  This Subscription Agreement is intended to
be read and construed in conjunction with the Registration Rights Agreement
pertaining to the issuance by the Company of the shares of Common Stock and
Warrants to subscribers pursuant to the Subscription Agreement.  Accordingly,
pursuant to the terms and conditions of this Subscription Agreement and such
related agreements it is hereby agreed that the execution by the Purchaser of
this Subscription Agreement, in the place set forth herein, shall constitute
agreement to be bound by the terms and conditions hereof and the terms and
conditions of the Registration Rights Agreement, with the same effect as if each
of such separate but related agreement were separately signed.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 



--------------------------------------------------------------------------------